Exhibit 10.1

 

Execution Version

 

DEAL CUSIP NUMBER:  36250LAH7
REVOLVER CUSIP NUMBER:  36250LAJ3
TERM LOAN CUSIP NUMBER:  36250LAK0
TRANCHE B TERM LOAN CUSIP NUMBER:  36250LAL8

 

 

AMENDMENT NO. 1

 

 

This AMENDMENT NO. 1, dated as of July 10, 2017 (this “Amendment”), among the
following:  (i) GTT Communications, Inc., a Delaware corporation as the borrower
(the “Borrower”); (ii) the existing lenders signatory hereto that are party to
the Credit Agreement referred to below (each an “Existing Lender” and
collectively, the “Existing Lenders”); (iii) KeyBank National Association, as
the administrative agent (the “Administrative Agent”), and (iv) each Additional
Tranche B Term Loan Lenders (as hereinafter defined).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
January 9, 2017 (as amended, restated, amended and restated, supplemented,
extended, refinanced or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders party thereto from time to
time, the Administrative Agent, Credit Suisse AG, Cayman Islands Branch and
SunTrust Bank, as the Syndication Agents, KeyBank Capital Markets Inc., Credit
Suisse Securities (USA) LLC, and SunTrust Robinson Humphrey, Inc., as Joint Lead
Arrangers and Joint Bookrunners, and Citizens Bank, Wells  Fargo Bank, National
Association, and ING Capital LLC, as Documentation Agents.  Capitalized terms
used in this Amendment but not defined herein shall have the meaning assigned to
such terms in the Credit Agreement;

 

WHEREAS, on the date hereof, the Borrower, the Administrative Agent and the
Lenders party hereto desire to amend the Credit Agreement to create the Tranche
B Term Loans (as defined in Section 1 hereto), the proceeds of which will be
used to repay in full the outstanding principal amount of the Term Loans made on
the Closing Date (the “Closing Date Term Loans”) in accordance with
Section 2.13(a) of the Credit Agreement;

 

WHEREAS, upon the effectiveness of this Amendment, each Lender that shall have
executed and delivered a consent to this Amendment substantially in the form of
Exhibit A hereto (a “Consent”) indicating the “Cashless Settlement Option”
(each, a “Cashless Option Lender”) shall be deemed to have exchanged all of its
Closing Date Term Loans for Tranche B Term Loans in the same aggregate principal
amount as such Lender’s Closing Date Term Loans as of the Amendment No. 1
Effective Date and prior to giving effect to this Amendment, and such Lenders
shall thereafter become Tranche B Term Loan Lenders in accordance with the
provisions hereof;

 

WHEREAS, upon the effectiveness of this Amendment, each Additional Tranche B
Term Loan Lender will make Additional Tranche B Term Loans (as defined in
Section 1 hereto) to the Borrower, the proceeds of which will be used by the
Borrower to repay in full the outstanding principal amount of Closing Date Term
Loans that are not exchanged for Tranche B Term Loans, as well as to prepay
Closing Date Term Loans from Lenders that execute and deliver a Consent
indicating the “Post-Closing Settlement Option” (each, a “Post-Closing Option
Lender”), and the Borrower shall pay to each Lender all accrued and unpaid
interest through, but not including, the Amendment No. 1 Effective Date with
respect to such Closing Date Term Loans; and

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to Section 11.12 of the Credit Agreement, (a) the consent of
100% of the Cashless Option Lenders, the Post-Closing Option Lenders and each
Additional Tranche B Term Loan Lender is required in connection with the
establishment of the Tranche B Term Loan Commitments and the making of the
Tranche B Term Loans on the Amendment No. 1 Effective Date, (b) the consent of
100% of the Lenders with Revolving Commitments is required in connection with
the modifications to the definition of “Applicable Revolving Loan Margin”
contemplated herein, and (c) the consent of the Required Lenders is required for
the effectiveness of certain of the other amendments to the Credit Agreement set
forth in this Amendment, and each of the Lenders whose consent is required
pursuant to the foregoing clauses (a) through (c) has agreed to the foregoing as
evidenced by their signature to this Amendment or their delivery of a Consent to
the Administrative Agent.

 

NOW, THEREFORE, in consideration of the premises, agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Section 1.                        Amendment.  Effective on the Amendment No. 1
Effective Date and subject to the satisfaction of the terms and conditions set
forth herein:

 

(a)                               The following definitions are hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

 

“Additional Tranche B Joinder” means a Joinder in the form of Exhibit B to
Amendment No. 1.

 

“Additional Tranche B Term Loan Commitment” means, with respect to each
Additional Tranche B Term Loan Lender, the commitment of such Additional Tranche
B Term Loan Lender to make Additional Tranche B Term Loans on the Amendment
No. 1 Effective Date, as set forth in the Additional Tranche B Joinder executed
and delivered by each such Additional Tranche B Term Loan Lender.

 

“Additional Tranche B Term Loan Lender” means each Lender that executes and
delivers an Additional Tranche B Joinder.

 

“Additional Tranche B Term Loan” has the meaning set forth in
Section 2.03(b)(ii).

 

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of the
Amendment No. 1 Effective Date.

 

“Amendment No. 1 Effective Date” means July 10, 2017, which is the first
Business Day on which all of the conditions precedent set forth in Section 4 of
Amendment No. 1 have been satisfied or waived and the Tranche B Term Loans are
funded or deemed funded through a cashless settlement pursuant to
Section 2.03(b), as applicable.

 

“Cashless Option Lender” means each Lender that has executed and delivered a
Consent to Amendment No. 1 indicating the “Cashless Settlement Option.”

 

“Closing Date Term Commitment” means, with respect to each Lender, the amount,
if any, set forth opposite such Lender’s name in Schedule 1 hereto as its “Term
Commitment” on the Closing Date or in the case of any Lender that becomes a
party hereto pursuant to an Assignment Agreement, the amount set forth in such
Assignment

 

-2-

--------------------------------------------------------------------------------


 

Agreement, as such commitment may be reduced from time to time as a result of
assignments to or from such Lender pursuant to Section 11.06.

 

“Closing Date Term Loan” has the meaning provided in Section 2.03(a).

 

“Consent” means a consent to Amendment No. 1 substantially in the form of
Exhibit A attached thereto.

 

“Non-Exchanging Lender” means each Lender holding Closing Date Term Loans on the
Amendment No. 1 Effective Date that (i) did not execute and deliver a Consent on
or prior to the Amendment No. 1 Effective Date or (ii) is a Post-Closing Option
Lender.

 

“Post-Closing Option Lender” means each Lender that executed and delivered a
Consent to Amendment No. 1 indicating the “Post-Closing Settlement Option.”

 

“Tranche B Term Loan” means, collectively, (i) Closing Date Term Loans exchanged
for a like principal amount of Tranche B Term Loans pursuant to
Section 2.03(b)(i) and (ii) each Additional Tranche B Term Loan made pursuant to
Section 2.03(b)(ii), in each case on the Amendment No. 1 Effective Date.

 

“Tranche B Term Loan Commitment” means each Additional Tranche B Term Loan
Commitment and each Tranche B Term Loan Exchange Commitment.  After giving
effect to Amendment No. 1, on the Amendment No. 1 Effective Date, the aggregate
amount of the Tranche B Term Loan Commitments shall be $696,500,000.

 

“Tranche B Term Loan Exchange Commitment” means the agreement of a Lender to
exchange its Closing Date Term Loans for an equal aggregate principal amount of
Tranche B Term Loans on the Amendment No. 1 Effective Date, as evidenced by such
Lender executing and delivering its Consent and indicating the “Cashless
Settlement Option.”

 

“Tranche B Term Loan Lender” means, collectively, (i) each Lender that executes
and delivers a Consent and indicates the “Cashless Settlement Option” prior to
the Amendment No. 1 Effective Date, (ii) each Additional Tranche B Term Loan
Lender and (iii) after the Amendment No. 1 Effective Date, each Lender with an
outstanding Tranche B Term Loan.

 

“Tranche B Term Loan Maturity Date” means January 9, 2024.

 

“Tranche B Term Loan Repricing Event” means (a) any prepayment or refinancing of
any Tranche B Term Loans (or any portion thereof) with the proceeds of, or any
conversion of any Tranche B Term Loans (or any portion thereof) into, any new or
replacement loans or similar bank indebtedness the primary purpose of which
results in such new or replacement loans or similar bank indebtedness bearing
interest with an “effective yield” (taking into account, for example, upfront
fees, interest rate spreads, interest rate benchmark floors and original issue
discount but excluding any arrangement, structuring, syndication, and other fees
paid in connection therewith that are not paid to all Lenders providing such new
debt) less than the “effective yield” applicable to the Tranche B Term Loans
subject to such event (as such comparative yields are reasonably determined by
the Administrative Agent acting in good faith) and (b) any amendment to

 

-3-

--------------------------------------------------------------------------------


 

Loan Documents the primary purpose of which is to reduce the “effective yield”
applicable to all or a portion of Tranche B Term Loans (as such comparative
yields are reasonably determined by the Administrative Agent acting in good
faith).

 

(b)                              The definition of “Applicable Revolving Loan
Margin” is hereby amended and restated in its entirety as follows:

 

“Applicable Revolving Loan Margin” means (a) from the Closing Date until the
Amendment No. 1 Effective Date, (i) 250 basis points for Revolving Loans that
are Base Rate Loans and (ii) 350 basis points for Revolving Loans that are
Eurodollar Loans, and (b) on and after the Amendment No. 1 Effective Date,
(i) 200 basis points for Revolving Loans that are Base Rate Loans and (ii) 300
basis points for Revolving Loans that are Eurodollar Loans.

 

(c)                               The definition of “Applicable Term Loan
Margin” is hereby amended and restated in its entirety as follows:

 

“Applicable Term Loan Margin” means (a) with respect to Closing Date Term Loans,
(i) 300 basis points for Term Loans that are Base Rate Loans and (ii) 400 basis
points for Term Loans that are Eurodollar Loans, (b) with respect to Tranche B
Term Loans, (i) 225 basis points for Tranche B Term Loans that are Base Rate
Loans and (ii) 325 basis points for Tranche B Term Loans that are Eurodollar
Loans, (c) with respect to Incremental Term Loans, the rate or rates specified
in the applicable Incremental Term Loan Assumption Agreement, and (d) with
respect to any Extended Term Loans, the rate or rates specified in the
applicable Extension Amendment.

 

(d)                              [Reserved]

 

(e)                               The definition of Loan Documents is hereby
amended and restated in its entirety as follows:

 

“Loan Documents” means this Agreement, the Notes, the Guaranty Agreements, the
Security Documents, the Fee Letter, the Intercompany Subordination Agreement,
Amendment No. 1, any Agreed Customer Subordination Agreement and each LC
Document.

 

(f)                                [Reserved]

 

(g)                               The definition of “Term Commitment” is hereby
amended and restated in its entirety as follows:

 

“Term Commitment” means, with respect to each Lender, the amount, if any, of its
(a) Closing Date Term Commitment, (b) Tranche B Term Loan Commitment,
(c) Incremental Term Loan Commitment, or (d) in the case of any Lender that
becomes a party hereto pursuant to an Assignment Agreement, the amount set forth
in such Assignment Agreement, as such commitment may be reduced from time to
time as a result of assignments to or from such Lender pursuant to
Section 11.06.  Upon the effectiveness of Amendment No. 1, the Closing Date Term
Commitments shall be deemed terminated in full, and all Closing Date Term Loans
paid in full from the proceeds of the Tranche B Term Loans.

 

-4-

--------------------------------------------------------------------------------


 

(h)                              The definition of “Term Loan” is hereby amended
and restated in its entirety as follows:

 

“Term Loan” means, (a) the Closing Date Term Loans, (b) the Tranche B Term
Loans, (c) the Incremental Term Loans, if any, and (d) the Extended Term Loans,
if any.

 

(i)                                  The definition of “Term Loan Maturity Date”
is hereby amended and restated in its entirety as follows:

 

“Term Loan Maturity Date” means, as applicable, (a) with respect to any Closing
Date Term Loans, the Initial Term Loan Maturity Date, (b) with respect to
Tranche B Term Loans, the Tranche B Term Loan Maturity Date, (c) with respect to
any Incremental Term Loan, the Incremental Term Loan Maturity Date, (d) with
respect to any Extended Term Loan, the applicable Extended Term Loan Maturity
Date, or (e) with respect to all Term Loans, the latest of the dates referred to
in clause (a), (b), (c) and (d).

 

(j)                                  Section 2.03 of the Credit Agreement is
hereby amended in its entirety to be replaced with the following:

 

Section 2.03                  Term Loans.

 

(a)                               On the Closing Date, each Lender that has a
Closing Date Term Commitment severally, and not jointly, agrees, on the terms
and conditions set forth in this Agreement, to make a term loan (each a “Closing
Date Term Loan”) to the Borrower pursuant to such Lender’s Closing Date Term
Commitment.

 

(b)                           On the Amendment No. 1 Effective Date, (i) each
Cashless Option Lender agrees, severally, and not jointly, to exchange its
Closing Date Term Loans for a like principal amount of Tranche B Term Loans, and
(ii) each Additional Tranche B Term Loan Lender agrees to make additional
Tranche B Term Loans (the “Additional Tranche B Term Loans”) to the Borrower on
the Amendment No. 1 Effective Date in a principal amount not to exceed its
Additional Tranche B Term Loan Commitment on the Amendment No. 1 Effective Date
and the Borrower shall prepay all Closing Date Term Loans of Non-Exchanging
Lenders with the gross proceeds of the Additional Tranche B Term Loans.

 

(c)                               Each Lender having an Incremental Term Loan
Commitment hereby severally, and not jointly, agrees on the terms and subject to
the conditions set forth herein and in the applicable Incremental Term Loan
Assumption Agreement, to make Incremental Term Loans to the Borrower, in an
aggregate principal amount not to exceed its Incremental Term Loan Commitment.

 

(d)                              With respect to all Term Loans, (i) once
prepaid or repaid, may not be reborrowed; (ii) may, except as set forth herein,
at the option of the Borrower, be incurred and maintained as, or Converted into,
Term Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in Dollars, provided that all Term Loans made as part of the same
Term Borrowing shall consist of Term Loans of the same Type; (iii) shall be
repaid in accordance with Section 2.13(b); and (iv) shall not exceed (A) for any
Lender at the time of incurrence thereof the aggregate principal amount of such
Lender’s Term

 

-5-

--------------------------------------------------------------------------------


 

Commitment, if any, and (B) for all the Lenders at the time of incurrence
thereof the Total Term Loan Commitment.  The Term Loans to be made by each
Lender will be made by such Lender in the aggregate amount of its Term
Commitment in accordance with Section 2.07 hereof.  Each Lender having an
Incremental Term Loan Commitment hereby severally, and not jointly, agrees on
the terms and subject to the conditions set forth herein and in the applicable
Incremental Term Loan Assumption Agreement, to make Incremental Term Loans to
the Borrower, in an aggregate principal amount not to exceed its Incremental
Term Loan Commitment.  Amounts paid or prepaid in respect of Incremental Term
Loans may not be reborrowed.

 

(k)                              Section 2.13(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

(b)                              Scheduled Repayments of Term Loans.

 

(i)                                  Closing Date Term Loans.  The Borrower
shall repay the principal amount of the Term Loans made on the Closing Date in
equal quarterly installments of $1,750,000 each, commencing on March 31, 2017
and continuing thereafter on the last day of each calendar quarter until the
Initial Term Loan Maturity Date, on which date the entire remaining principal
amount of the outstanding Term Loans shall be paid in full; provided, that each
such repayment may be reduced by reason of the application of prepayments
pursuant to Sections 2.13(a) and 2.13(c).

 

(ii)                              Tranche B Term Loans.  The Borrower shall
repay the principal amount of the Tranche B Term Loans in equal quarterly
installments of $1,750,000 each, commencing on September 30, 2017 and continuing
thereafter on the last day of each calendar quarter until the Tranche B Term
Loan Maturity Date, on which date the entire remaining principal amount of the
outstanding Tranche B Term Loans shall be paid in full; provided, that each such
repayment may be reduced by reason of the application of prepayments pursuant to
Sections 2.13(a) and 2.13(c).

 

(iii)                          Incremental Loans.  In the event that any
Incremental Term Loans are made, the Borrower shall pay to the Administrative
Agent, for the account of the Lenders, on each Incremental Term Loan Repayment
Date, a principal amount of the Other Term Loans (as adjusted from time to time
pursuant to Sections 2.13(a), 2.13(c) and 2.17(d)) equal to the amount set forth
for such date in the applicable Incremental Term Loan Assumption Agreement,
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.  To the extent not
previously paid, all Incremental Term Loans shall be due and payable on the
applicable Incremental Term Loan Maturity Date and all Incremental Revolving
Loans shall be due and payable on the applicable Incremental Revolving Credit
Termination Date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

 

(iv)                          Extended Term Loans.  In the event that any
Extended Term Loans are made, the Borrower shall repay such Extended Term Loans
on the dates and in the amounts set forth in the applicable Extension
Amendment.  To

 

-6-

--------------------------------------------------------------------------------


 

the extent not previously paid, all Extended Term Loans shall be due and payable
on the applicable Extended Term Loan Maturity Date.

 

(l)                                  Section 2.13(g) of the Credit Agreement is
hereby amended to add the following new sentence immediately at the end thereto:

 

In the event that any Tranche B Term Loan Repricing Event occurs on or prior to
the six month anniversary of the Amendment No. 1 Effective (but specifically
excluding any Tranche B Term Loan Repricing Event that occurs or is deemed to
have occurred in connection any transaction that would, if consummated,
constitute a Change of Control), the Borrower shall pay to the Administrative
Agent, for the benefit of the Tranche B Term Loan Lenders, concurrently with
such Tranche B Term Loan Repricing Event, a premium in an amount equal to 1.00%
of the outstanding principal amount of the Tranche B Term Loans subject to such
Tranche B Term Loan Repricing Event.

 

(m)                          Exhibit A-2 (Form of Term Note) to the Credit
Agreement is hereby replaced with Exhibit C attached to this Amendment.

 

Section 2.                        Certain Consents and Waivers.  Each Tranche B
Term Loan Lender hereby consents to an Interest Period beginning on the
Amendment No. 1 Effective Date and ending on September 30, 2017, in respect of
the Borrowing or exchange into Tranche B Term Loans, which shall initially
constitute Eurodollar Loans, on the Amendment No. 1 Effective Date.  The Lenders
party hereto waive the payment of any breakage loss or expense under
Section 3.02 of the Credit Agreement in connection with the exchange of Closing
Date Term Loans into Tranche B Term Loans.  The Lenders party hereto waive any
notice of prepayment of the Closing Date Term Loans on the Amendment No. 1
Effective Date that would otherwise be required pursuant to Section 2.13(a) of
the Credit Agreement.

 

Section 3.                        Credit Agreement Governs.  Except as set forth
in this Amendment, the Tranche B Term Loans shall otherwise be subject to the
provisions, including any provisions restricting the rights, or regarding the
obligations, of the Credit Parties or any provisions regarding the rights of the
Lenders, of the Credit Agreement and the other Loan Documents and, from and
after the Amendment No. 1 Effective Date, each reference to a “Loan” or “Loans”
in the Credit Agreement, as in effect on the Amendment No. 1 Effective Date,
shall be deemed to include the Tranche B Term Loans, each reference to a
“Commitment” shall be deemed to include the “Tranche B Term Loan Commitment” and
each reference to a “Lender” or “Lenders” in the Credit Agreement shall be
deemed to include the Tranche B Term Loan Lenders, and other related terms will
have correlative meanings mutatis mutandis.

 

Section 4.                        Conditions to Effectiveness.  The
effectiveness of this Amendment and the obligations of the Tranche B Term Loan
Lenders to make the Tranche B Term Loans shall become effective on the Amendment
No. 1 Effective Date, which shall be the first Business Day on which the
following conditions are satisfied or waived:

 

(i)                                  the Administrative Agent (or its counsel)
shall have received counterparts of this Amendment or Consent that, when taken
together, bear the signatures of Lenders constituting the Required Lenders as
well as signatures of (A) each Cashless Option Lender and each Post-Closing
Option Lender, (B) the Administrative Agent, (C) each Lender with a Revolving
Commitment, (D) each Additional Tranche B Term Loan Lender, (E) the Borrower and
(F) each Guarantor;

 

-7-

--------------------------------------------------------------------------------


 

(ii)                              the Administrative Agent shall have received a
notice of Borrowing for the Additional Tranche B Term Loans (whether in writing
or by telephone) in accordance with the Credit Agreement;

 

(iii)                          the Borrower shall have paid in full all accrued
and unpaid interest owing in respect of the Closing Date Term Loans as of the
Amendment No. 1 Effective Date;

 

(iv)                          the Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles or electronic copies
(followed promptly by originals) unless otherwise specified:

 

(A)                           a favorable opinion of counsel for the Borrower,
in a form and substance reasonably satisfactory to the Administrative Agent;

 

(B)                            a certificate from a Responsible Officer of the
Borrower dated as of the Amendment No. 1 Effective Date, and attaching the
documents referred to in clause (C) below;

 

(C)                            the Administrative Agent shall have received
(i) resolutions of the Board of Directors and/or similar governing bodies of the
Borrower approving and authorizing (a) the execution, delivery and performance
of the Amendment  (and any agreements relating thereto) to which it is a party
and (b) the extensions of credit contemplated hereunder, certified as of the
Amendment No. 1 Effective Date by its secretary, an assistant secretary or a
Responsible Officer as being in full force and effect without modification or
amendment and (ii) a good standing certificate as of a recent date from the
applicable Governmental Authority of the Borrower’s jurisdiction of
incorporation, organization or formation;

 

(D)                           before and after giving effect to this Amendment
and the borrowing of or exchange into the Tranche B Term Loans and to the
application of any proceeds therefrom (i) no Default or Event of Default shall
exist and (ii) all of the representations and warranties contained in the Credit
Agreement and in the other Loan Documents shall be true and correct in all
material respects at such time (unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date);

 

(E)                             the Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower dated as of the Amendment
No. 1 Effective Date certifying as to compliance with the preceding clause (D);
and

 

(F)                              the representations and warranties of each
Credit Party set forth in Section 5 below shall be true and correct in all
material respects; and

 

(v)                              the fees in the amounts previously agreed in
writing by KeyBank National Association (the “Amendment No. 1 Arranger”) to be
received on the Amendment No. 1 Effective Date and all reasonable and documented
or invoiced out-of-pocket costs and expenses (including the reasonable fees,
charges of a single counsel to the Amendment No. 1 Arranger) incurred in
connection with the transactions contemplated hereby for which invoices have
been presented at least one (1) Business Day prior to the Amendment No. 1
Effective Date shall, upon the Borrowing of the Tranche B Term Loans, have been,
or will be substantially simultaneously, paid in full.

 

-8-

--------------------------------------------------------------------------------


 

Section 5.                        Representations and Warranties.  By its
execution of this Amendment, each Credit Party hereby represents and warrants to
the Administrative Agent, the Tranche B Term Loan Lenders and the Lenders that
the representations and warranties of each Credit Party set forth in Article V
of the Credit Agreement or in any other Loan Documents are, after giving effect
to this Amendment, true and correct in all material respects on and as of the
Amendment No. 1 Effective Date (unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).

 

Section 6.                        Acknowledgments and Affirmations of the Credit
Parties.  Each Credit Party hereby expressly acknowledges the terms of this
Amendment and confirms and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated hereby
and thereby, (ii) its guarantee of the Obligations (including, without
limitation, the Tranche B Term Loans) under the Guaranty Agreements and
(iii) its grant of Liens on the Collateral to secure the Obligations (including,
without limitation, the Obligations with respect to the Tranche B Term Loans)
pursuant to the Security Documents; provided that, on and after the
effectiveness of this Amendment, each reference in the Guaranty Agreements and
in each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.  Without limiting the generality of the
foregoing, the Security Documents to which such Credit Party is a party and all
of the Collateral described therein do, and shall continue to secure, payment of
all of the Obligations.

 

Section 7.                        Other.                   This Amendment, the
Credit Agreement and the other Loan Documents constitute the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof
and supersede all other prior agreements and understandings, both written and
verbal, among the parties hereto with respect to the subject matter hereof. 
Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of any party under, the Credit Agreement, nor alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  It is
understood and agreed that each reference in each Loan Document to the Credit
Agreement, whether direct or indirect, shall hereafter be deemed to be a
reference to the Credit Agreement as amended by this Amendment and that this
Amendment is a Loan Document.

 

Section 8.                        Governing Law; Submission to Jurisdiction;
Venue; Waiver of Jury Trial.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  SECTION 11.08 OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND SHALL
APPLY MUTATIS MUTANDIS HERETO.

 

Section 9.                        Severability.  Any term or provision of this
Amendment which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Amendment or affecting the validity or enforceability of
any of the terms or provisions of this Amendment in any other jurisdiction. If
any provision of this Amendment is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

 

Section 10.                Counterparts.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed counterpart of a
signature page

 

-9-

--------------------------------------------------------------------------------


 

of this Amendment by telecopy or e-mail (including in a “.pdf” format) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

 

[Signature pages follow.]

 

-10-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

 

GTT COMMUNICATIONS, INC., as the Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledged and agreed to by each of the undersigned Guarantors:

 

 

 

 

 

 

 

 

 

 

 

GTT AMERICAS, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

HIBERNIA ATLANTIC U.S. LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

HIBERNIA ATLANTIC COMMUNICATIONS (CANADA) COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

 

HIBERNIA ATLANTIC (UK) LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

HIBERNIA INTERNATIONAL ASSETS INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

HIBERNIA MEDIA (UK) LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

HIBERNIA NETWORKS (NETHERLANDS) B.V.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

GIVEN under the common seal of

 

 

HIBERNIA NGS

Director

 

LIMITED

 

 

and DELIVERED as a DEED:

 

 

 

 

 

 

Director/Secretary/Person

 

 

duly authorised by the board

 

 

 

 

 

 

 

 

 

 

GIVEN under the common seal of

 

 

HIBERNIA ATLANTIC CABLE

Director

 

SYSTEM LIMITED

 

 

and DELIVERED as a DEED:

 

 

 

 

 

 

Director/Secretary/Person

 

 

duly authorised by the board

 

 

 

[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

  as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

KEYBANK NATIONAL ASSOCIATION,

 

  as a Additional Tranche B Term Loan Lender

 

  and Lender under the Revolving Facility

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

SUNTRUST BANK, as a Lender under the

 

  Revolving Facility

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender under the

  Revolving Facility

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

[LENDER], as a [________]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Amendment No. 1 Signature Page]

 

--------------------------------------------------------------------------------


 

EXHIBIT A to Amendment No. 1

 

CONSENT TO AMENDMENT NO. 1

 

 

CONSENT (this “Consent”) to Amendment No. 1 (“Amendment”) to the Credit
Agreement, dated as of January 9, 2017 (as further amended, restated, amended
and restated, supplemented, extended, refinanced or otherwise modified from time
to time, the “Credit Agreement”), by and among GTT Communications, Inc., a
Delaware corporation (the “Borrower”), the lending institutions from time to
time parties thereto (each a “Lender” and, collectively, the “Lenders”), KeyBank
National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”), Credit Suisse AG, Cayman Islands Branch and SunTrust
Bank, as the Syndication Agents, KeyBank Capital Markets Inc., Credit Suisse
Securities (USA) LLC, and SunTrust Robinson Humphrey, Inc., as Joint Lead
Arrangers and Joint Bookrunners, and Citizens Bank, Wells Fargo Bank, National
Association, and ING Capital LLC, as Documentation Agents. Capitalized terms
used in this Consent but not defined in this Consent have the meanings assigned
to such terms in the Credit Agreement (as amended by the Amendment).

 

 

Existing Lenders of Closing Date Term Loans. The undersigned Lender hereby
irrevocably and unconditionally approves the Amendment and consents as follows
(check ONE option):

 

Cashless Settlement Option

 

Post-Closing Settlement Option

 

o       to convert 100% of the outstanding principal amount of the Closing Date
Term Loans held by such Lender (or such lesser amount allocated to such Lender
by the Administrative Agent) into a Tranche B Term Loan in a like principal
amount.

 

 

o       to have 100% of the outstanding principal amount of the Closing Date
Term Loans held by such Lender prepaid on the Amendment No. 1 Effective Date and
purchase by assignment the principal amount of Tranche B Term Loans committed to
separately by the undersigned (or such lesser amount allocated to such Lender by
the Administrative Agent).

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the           of               ,
2017.

 

 

 

 

,

 

 

 

as a Lender (type name of the legal entity)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Name of Fund Manager (if any):                                                

 

 

s

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B to Amendment No. 1

 

FORM OF ADDITIONAL TRANCHE B JOINDER

 

THIS ADDITIONAL TRANCHE B JOINDER, dated as of [          ] (this “Lender
Joinder Agreement”), by and between the bank or other financial institution
party hereto (the “Additional Tranche B Term Loan Lender”), and KeyBank National
Association, as administrative agent (together with its successors in such
capacity, the “Administrative Agent”) for the Lenders. Unless otherwise defined
herein, terms defined in the Credit Agreement (as defined below) and used herein
shall have the meanings given to them in the Credit Agreement.

 

RECITALS:

 

WHEREAS, reference is made to the Credit Agreement, dated as of January 9, 2017
(as amended, restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), by and among GTT Communications, Inc., a Delaware
corporation (the “Borrower”), the lending institutions from time to time parties
thereto (each a “Lender” and, collectively, the “Lenders”), the Administrative
Agent, Credit Suisse AG, Cayman Islands Branch and SunTrust Bank, as the
Syndication Agents, KeyBank Capital Markets Inc., Credit Suisse Securities (USA)
LLC, and SunTrust Robinson Humphrey, Inc., as Joint Lead Arrangers and Joint
Bookrunners, and Citizens Bank, Wells Fargo Bank, National Association, and ING
Capital LLC, as Documentation Agents.

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may add additional tranches of term loans of one or more Additional
Tranche B Term Loan Lenders by entering into one or more Lender Joinder
Agreements.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.         The Additional Tranche B Term Loan Lender party hereto hereby agrees
to commit to provide its respective Tranche B Term Loan Commitments as set forth
on  Schedule A annexed hereto, on the terms and subject to the conditions set
forth below:

 

Such Additional Tranche B Term Loan Lender (a) represents and warrants that it
is legally authorized to enter into this Lender Joinder Agreement; (b) confirms
that it has received a copy of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Lender Joinder Agreement; (c) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers and discretion under the Credit Agreement, the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to Administrative Agent, as applicable, by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with the terms of the Credit Agreement all the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.

 

2.         The Additional Tranche B Term Loan Lender hereby agrees to make its
Additional Tranche B Term Loan Commitment on the following terms and conditions
on the Amendment No.

 

--------------------------------------------------------------------------------


 

1 Effective Date set forth on  Schedule A pertaining to such Additional Tranche
B Term Loan Lender attached hereto:

 

1.         Additional Tranche B Term Loan Lender to Be a Lender. Such Additional
Tranche B Term Loan Lender acknowledges and agrees that upon its execution of
this Lender Joinder Agreement that such Additional Tranche B Term Loan Lender
shall on and as of the Amendment No. 1 Effective Date become a “Lender”, under,
and for all purposes of, the Credit Agreement and the other Loan Documents,
shall be subject to and bound by the terms thereof, shall perform all the
obligations of and shall have all rights of a Lender thereunder, and shall make
available such amount to fund its ratable share of the Additional Tranche B Term
Loan on the Amendment No. 1 Effective Date.

 

2.         Certain Delivery Requirements. Such Additional Tranche B Term Loan
Lender has delivered or shall deliver herewith to the Administrative Agent such
forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such Additional Tranche B Term Loan Lender may
be required to deliver to the Administrative Agent pursuant the Credit
Agreement.

 

3.         Credit Agreement Governs. Except as set forth in this Lender Joinder
Agreement, Additional Tranche B Term Loan Commitments shall otherwise be subject
to the provisions of the Credit Agreement and the Loan Documents.

 

4.         Notice. For purposes of the Credit Agreement, the initial notice
address of such Additional Tranche B Term Loan Lender shall be as set forth
below its signature below.

 

5.         Recordation of the New Loans. Upon execution, delivery and
effectiveness hereof, the Administrative Agent will record the Additional
Tranche B Term Loan Commitments made by such Additional Tranche B Term Loan
Lender in the Register.

 

6.         Amendment, Modification and Waiver. This Lender Joinder Agreement may
not be amended, modified or waived except by an instrument or instruments in
writing signed and delivered on behalf of each of the parties hereto.

 

7.         Entire Agreement. This Lender Joinder Agreement, the Credit Agreement
and the other Loan Documents constitute the entire agreement among the parties
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
or any of them with respect to the subject matter hereof.

 

8.         GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.         Severability. Any provision of this Lender Joinder Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

--------------------------------------------------------------------------------


 

10.       Counterparts. This Lender Joinder Agreement may be executed by one or
more of the parties to this Lender Joinder Agreement on any number of separate
counterparts (including by telecopy and other electronic transmission), and all
of such counterparts taken together shall be deemed to constitute one and the
same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first above written.

 

 

[NAME OF ADDITIONAL TRANCHE B TERM LOAN LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Notice Address:

 

 

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SUPPLEMENTAL TERM LOAN COMMITMENTS

 

Lender

 

Additional Tranche B Term Loan Commitment

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C to Amendment No. 1

 

EXHIBIT A-2

 

TERM NOTE

 

$_____________

 

_______________, 20__

New York, NY

 

FOR VALUE RECEIVED, the undersigned GTT Communications, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to
[_______________________]or its registered assigns (the “Lender”) the principal
sum of ___________________________ ($        ) or, if less, the then unpaid
principal amount of all [Closing Date Term Loans][Tranche B Term
Loans][Incremental Term Loans] (such term and each other capitalized term used
herein without definition shall have the meaning ascribed thereto in the Credit
Agreement referred to below) made by the Lender to the Borrower pursuant to the
Credit Agreement, in Dollars and in immediately available funds, at the Payment
Office on the Term Loan Maturity Date.

 

The Borrower also promises to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Term Loan made by the
Lender from the date of such Term Loan until paid at the rates and at the times
provided in Section 2.09 of the Credit Agreement.

 

This Term Note is one of the Notes referred to in the Credit Agreement, dated as
of January 9, 2017, among the Borrower, the lenders from time to time party
thereto (including the Lender), KeyBank National Association, as the
Administrative Agent, and the other agents party thereto (as the same may be
amended, restated, amended and restated or otherwise supplemented or modified
from time to time, the “Credit Agreement”), and is entitled to the benefits
thereof and of the other Loan Documents.  As provided in the Credit Agreement,
the principal amount of this Term Note shall be repaid in accordance with
Section 2.13 of the Credit Agreement and this Term Note is subject to mandatory
repayment prior to the Term Loan Maturity Date, in whole or in part, in
accordance with Section 2.13(c) of the Credit Agreement.

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Term Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

 

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Term Note, except as expressly set forth in the Credit
Agreement. No failure to exercise, or delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of any such rights.

 

THIS TERM NOTE SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

 

--------------------------------------------------------------------------------


 

THE UNDERSIGNED HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS TERM NOTE OR ANY OTHER LOAN DOCUMENT.

 

 

GTT COMMUNICATIONS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------